DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a National Stage 371 of International Application, PCT/KR2017/013958 filed 11/30/2017, claiming earliest priority to Foreign Application, KOREA, REPUBLIC OF 10-2017-0073215, filed 06/12/2017.
Status of Claims
Claims 1-14 are pending and under examination.

Election/Restrictions
Applicant’s election of the species in the reply filed on Nov 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
(1) Active: Oxaliplatin; 
(2) Positively charged bile acid derivative: N°-deoxycholyl-L-lysyl-methylester (DCK); 
(3) Primary oil: propylene glycol monocaprylate (Capryol 90); 
(4) Primary surfactant: caprylocaproyl polyoxyl-8 glycerides (Labrasol); 
(5) Primary co-surfactant: diethylene glycol monoethyl ether (Transcutol HP); 
(6) Secondary surfactant: Cremophor; 
(7) Secondary cosurfactant: diethylene glycol monoethyl ether (Transcutol HP),
Information Disclosure Statement
The information disclosure statement (IDS)s  submitted on Dec 28, 2021 and March 30, 2021 have been considered by the examiner. The submissions are in compliance with the provisions of 37 CFR 1.97.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of a surfactant as being one of a Markush group of anti-aggregation agents, and claim 11 recites specific proportions of said surfactant (anti-aggregation agent) added in an amount of 0.1 to 100 parts by weight, based on 1 part by weight of oxaliplatin. Claim 11 is indefinite in that it depends from indefinite claim 10.
Claims 10-11 are indefinite as they are directed to the addition of a “surfactant” in step (a) to the ion paired complex comprising OXA and DCK. 


Claims 10-11 are indefinite in that fail to particularly point out distinctly claim the claimed subject matter regarded as the invention, in that “surfactant” as recited in claim 10, by general understanding in the art, includes those primary and secondary surfactants/co-surfactants later recited in steps (b)-(d) of claim 1, from which claims 10-11 depend from. Further, “surfactants” of claims 10-11 would include L:abrasol, Cremophor EL and Transcutol HP, claimed and identified as the primary and secondary surfactants/co-surfactants. 
It is noted that the specification recites the claim language of claims 10-11 on page 7. However, no working example is provided in the specification by Applicant to exemplify the addition of anti-aggregating agents of claims 10-11 to point out and distinctly claimed the invention.
Accordingly, it is unknown whether the further addition of surfactants in claim 10 per  step (a)  further defines and limits the claimed invention as steps (b)-(d) of claim 1 already describe the addition of surfactants and co-surfactants to the process of creating the claimed nanoemulsion.  It is unknown how claims 10-11 define the claimed invention with regard to the “surfactants” aspect of anti-aggregation agents listed, rendering claims 10-11 indefinite. An amendment to differentiate the claim 10 surfactants from the primary and secondary surfactants/co-surfactants, or to delete surfactants from claim 10 would overcome this rejection. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pangeni et al. "Multiple nanoemulsion system for an oral combinational delivery of oxaliplatin and 5-fluorouracil: preparation and in vivo evaluation", Int. Journal of Nanomedicine, vol. 11, 30 November 2016 (2016-11-30), pages 6379-6399. 
Pangeni was cited by Applicant’s on their IDS. Further, Pangeni has several authors in common with several of the invention’s co-inventors.1 
oral delivery composition comprising oxaliplatin (also referred to herein as OXA), comprising:
(a) adding a positively charged bile acid derivative to oxaliplatin to form an ion-pairing complex;
(b) adding a mixture of a primary surfactant and a primary co-surfactant to the primary oil phase;
(c) mixing the ion-pairing complex with the mixture resulting from step (b) to obtain a water-in-oil (w/o) primary nanoemulsion;
(d) adding a mixture of a secondary surfactant and a secondary co-surfactant to the w/o primary nanoemulsion to obtain a water-in-oil-in-water (w/o/w) secondary nanoemulsion. See claim 1. 
Claim 14 is directed to the oral delivery composition comprising oxaliplatin prepared by the method of claim 1.
Regarding claims 1 and 14, Pangeni discloses the formulation of a nanoemulsion incorporating OXA/DCK and 5-FU as an oral combination therapy for colorectal cancer, see abstract.
Regarding step (a) and the limitation of adding a positively charged bile acid derivative to oxaliplatin to form an ion pairing complex, Pangeni teaches ion-pairing complex of OXA with DCK (OXA/DCK) was prepared to enhance the intestinal membrane permeability of OXA by increasing its lipophilic property, see page 6381, column 1, last paragraph. Pangeni discloses an aqueous solution of DCK with a pH of 7.0 adjusted with sodium bicarbonate was added to an OXA aqueous solution (pH 7.0 
Regarding the step b) of mixing a primary surfactant and primary co-surfactant to the primary oil phase, Pangeni teaches the preparation of a w/o/w nanoemulsion via an oil titration method using Labrasol and Transcutol HP (surfactants) to Capryol 90 (primary oil phase), with water, see page 6381, column 2.
Regarding step c) the addition of the primary surfactant and primary co-surfactant mixture of b) to the w/o nanoemulsion of step a), Pangeni teaches mixing the OXA/DCK complex with the mixture of Labrasol and Transcutol HP to prepare a water-in-oil (w/o) primary nanoemulsion, see page 6381. 
Regarding step d) preparing a water-in-oil-in-water (w/o/w) secondary nanoemulsion, 
Pangeni disclosed the formation of the primary w/o nanoemulsion as described above, where Capryol 90, Labrasol, Transcutol HP, and deionized water as oil phase, surfactant, co-surfactant, and an aqueous phase, respectively, see above page 6381. 
Pangeni describes this w/o primary nanoemulsion as the following formulation: 21.4% aqueous phase, 50.0% surfactant and co-surfactant mixture (Smix,1; Labrasol: Transcutol HP, 1:2, w/w), and 28.6% oil phase, see page 6381, column 2.  
As claimed by step d), Pangeni describes the further dispersal of the w/o nanoemulsion (23.6% OXA or 67.52% OXA/DCK complex with 23.36% 5-FU) in its aqueous phase for the w/o/w nanoemulsion phase as an oil phase by an aqueous titration method, Id. Pangeni discloses that this system, Cremophor EL and Transcutol HP were applied as a [i.e. a secondary] surfactant and [secondary] co-surfactant Smix,2), respectively, with weight ratios of 2:1, 1:1, and 1:2, Id. Pangeni teaches that the oil phase (primary w/o nanoemulsion) and a fixed weight ratio of Smix,2 were mixed in different weight ratios (from 1:9 to 9:1), and each pseudo-ternary phase diagram was then constructed by the slow addition of water, Id.
Accordingly, the teachings of Pangeni anticipate the invention of claims 1 and 14.
Regarding the limitations of a bile acid derivative DCK (claim 2); primary oil phase Capryol 90 (claim 3); and primary and secondary surfactants Labrasol, Cremophor and Transcutol HP (claims 4-5); these limitations are taught by Pangeni, see above page 16381.
Regarding claim 6 and the limitation of the bile acid derivative is added in an amount of 0.5 to 5 moles per 1 mole of oxaliplatin, Pangeni teaches that oxaliplatin is complexed with DCK at a complexation molar ratio of 1:2, see page 6381.
Regarding claim 7 and the limitation of wherein the w/o primary nanoemulsion (oil phase) in the w/o/w secondary nanoemulsion is included in an amount of 1 to 40% by weight, based on the total weight of the composition, Pangeni discloses the maximum amount of w/o primary nanoemulsion solubilized was 23% in the multiple nanoemulsion system for oral combinational delivery of oxaliplatin and 5- fluorouracil, see page 6385.
Regarding claims 8-9 and the limitation of the mixture of the surfactant and the co-surfactant (both primary and secondary) are present in an amount of 5 to 90% by weight, based on the total weight and
wherein the primary and secondary co-surfactants are mixed each independently in a weight ratio of 1:0.1 to 1:10,  Pangeni discloses a multiple nanoemulsion system for 
Regarding claim 12 and the limitation of wherein the w/o primary nanoemulsion further comprises a hydrophilic active ingredient selected from 5-fluorouracil (5-FU) or leucovorin in the inner aqueous phase, Pangeni discloses a multiple nanoemulsion system for oral combinational delivery of oxaliplatin and 5-fluorouracil, wherein the w/o nanoemulsion contains 5-FU (see page 6381).
Regarding claim 13 and the limitation of a poorly soluble anticancer agent in combination with the claimed nanoemulsion(s), Pangeni teaches “To evaluate the improvement in intestinal absorption of OXA and 5-FU by complex formation with bile acid derivatives and formulation as a nanoemulsion, OXA or OXA/DCK complex incorporated with 5-FU in the nanoemulsion (formulation E) was administered orally to rats, see page 6383, first column, last paragraph. Pangeni teaches the necessity formulate an oral formulation for oxaliplatin and 5-FU, to overcome their poor oral bioavailability because of their low intestinal membrane permeability, Id. See also Discussion page 6392, last paragraph, first column, “we investigated a self-nanoemulsifying system for oral combinational delivery of OXA and 5-FU to enhance their membrane permeability and in vivo oral bioavailability.” Pangeni discloses both a pharmacokinetic study in rats and tumor growth inhibition study in mice where 
Accordingly, the claimed invention is anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pangeni et al. "Multiple nanoemulsion system for an oral combinational delivery of oxaliplatin and 5-fluorouracil: preparation and in vivo evaluation", Int. Journal of Nanomedicine, vol. 11, 30 November 2016 (2016-11-30), pages 6379-6399, as further applied to specifically claim 10. 
As noted above, Pangeni discloses the subject matter (orally dosed nanoemulsions of oxaliplatin with DCK) of claims 1-9 and 12-14. Accordingly, these claims are rendered obvious over the Pangeni reference. While Pangeni does not necessarily anticipate claim 10, it is rendered obvious as detailed below.
Claim 10 notes a method step further to (a) of adding a surfactant to the bile acid conjugate of step (a). As noted above, Pangeni teaches both surfactants and co-surfactants such as Transcutol HP and Cremophor EL, see multiple references in Pangeni, including Figure 4, defining S mix2 as a mixture of Cremophor EL (surfactant) and Transcutol HP (co-surfactant). 
Pangeni teaches the promotion of its oral absorption of OXA/DCK and 5-FU is via the employment of multiple w/o/w nanoemulsions as delivery carriers, see page 6396, column 2. Pangeni teaches that the surfactants/co-surfactants Labrasol and Cremophor EL have been to show to open the tight junction of the epithelium, see page 6397, column 1.  Therefore, one of ordinary skill in the art would have a rationale to modify the teachings of Pangeni, by further adding surfactants as per step (a) (identified by claim 10 as anti-aggregation agents) in the nanoemulsion as Pangeni teaches these surfactants increase absorption in the intestine. 

Therefore, the claimed invention was prima facie obvious at the time of invention. 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Jin Woo PARK, Seoul, KOREA, REPUBLIC OF
        Young Ro BYUN, Seoul, KOREA, REPUBLIC OF